Case:17-03283-LTS Doc#:6251 Filed:04/15/19 Entered:04/15/19 14:23:25 Desc: Main
                           Document Page 1 of 2
   *THIS NOTICE MUST BE FILED AND SERVED ON OR BEFORE APRIL 16, 2019*


                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF PUERTO RICO

  -----------------------------------------------------------------   X
                                                                      :
  In re:                                                              :
                                                                      :
  THE FINANCIAL OVERSIGHT AND                                         :        PROMESA
  MANAGEMENT BOARD FOR PUERTO RICO,                                   :        Title III
                                                                      :
                     as representative of                             :        Case No. 17-BK-3283 (LTS)
                                                                      :
  THE COMMONWEALTH OF PUERTO RICO et al.,                             :        (Jointly Administered)
                                                                      :
                     Debtors.                                         :
  -----------------------------------------------------------------   X

                      NOTICE OF PARTICIPATION IN OMNIBUS OBJECTION
                    TO CLAIMS FILED OR ASSERTED BY HOLDERS OF CERTAIN
                        COMMONWEALTH GENERAL OBLIGATION BONDS

        This Notice of Participation must be served and filed no later than April 16, 2019 in
 accordance with the instructions set forth at the end of this document.

         The party identified below (“Participant”) hereby advises the Objectors that it intends to
 participate in the litigation of the Omnibus Objection of the Financial Oversight and Management Board,
 Acting Through its Special Claims Committee, and the Official Committee of Unsecured Creditors,
 Pursuant to Bankruptcy Code Section 502 and Bankruptcy Rule 3007, to Claims Filed or Asserted by
 Holders of Certain Commonwealth General Obligation Bonds, dated January 14, 2019 [Docket No. 4784]
 (the “Objection”), which asserts that all claims that have been or may be asserted against the
 Commonwealth of Puerto Rico on account of general obligation bonds issued by the Commonwealth in or
 after 2012 (the “Challenged GO Bonds”) are invalid.

        To ensure full participation rights in the litigation of the Objection, Participant provides all of the
 information requested in items 1 through 3 below:

 1.        Participant’s contact information, including email address, and that of its counsel, if any:

 Participant Name and Contact Information                                 Counsel Contact Information (if any)

 National Public Finance Guarantee Corporation                            Weil, Gotshal & Manges LLP
 Participant Name                                                         Firm Name (if applicable)
 Gary Saunders                                                            Marcia Goldstein; Gabriel Morgan
 Contact Person (if Participant is not an                                 Contact Person
 individual)
                                                                          Marcia.Goldstein@weil.com;
 Gary.Saunders@mbia.com                                                   Gabriel.Morgan@weil.com
 Email Address                                                            Email Address
Case:17-03283-LTS Doc#:6251 Filed:04/15/19 Entered:04/15/19 14:23:25                               Desc: Main
                           Document Page 2 of 2
 One Manhattanville Road                                          767 Fifth Ave.
 Address line 1                                                   Address line 1
 Purchase, NY 10577                                               New York, NY 10153
 City, State Zip Code                                             City, State Zip Code
 United States                                                    United States
 Country                                                          Country


 2.       Participant advises that it (choose one of the following by marking “X” in the appropriate space):

                  X1 intends to support the relief requested in the Objection (i.e., Participant
                believes the Court should find that the Challenged GO Bonds are invalid); or

                      intends to oppose the relief requested in the Objection (i.e., Participant
                believes that the Court should find that the Challenged GO Bonds are valid)


          1
            National Public Finance Guarantee Corporation (“National”) does not support all
          positions set forth in the Objection and reserves its rights to oppose any arguments
          set forth therein or to assert alternative arguments. National further reserves its
          right to participate in discovery and to have all rights of an objector with respect to
          settlement.

 3.       If Participant is not a holder of a Challenged GO Bond, it can skip to the end of this Notice and
          sign. If Participant is a holder of one or more Challenged GO Bonds, Participant must respond to
          the following paragraphs (a) and (b) to the best of Participant’s knowledge.

                (a)     Provide the CUSIP Numbers of all Challenged GO Bonds held by Participant:


                (b)     Did Participant purchase any of its Challenged GO Bonds in whole or in part on the
                        secondary market? YES or NO (please circle one).


 By: Gary Saunders
    Signature

      Gary Saunders
      Print Name

      General Counsel, MBIA Insurance Corp.
      Title (if Participant is not an Individual)

      4/12/19
      Date

 Instructions for Serving and Filing Notice of Participation: This Notice of Participation must be
 (i) served by email on the Notice Parties set forth in paragraph 8 of the Objection Procedures and (ii) filed
 electronically with the District Court pursuant to its Electronic Case Filing procedures. If the
 Participant is not represented by counsel, the Participant may file a paper copy of this Notice of
 Participation with the District Court by delivering such Notice of Participation by mail or by hand
 addressed to: The Clerk of the United States District Court for the District of Puerto, Room 150
 Federal Building, 150 Carlos Chardon Avenue, San Juan, PR 00918-1767.




                                                         2
